CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2015 $1,980,600,000 $77,837.58 Floating Rate Senior Notes Due 2010 $2,000,000,000 $78,600.00 PROSPECTUS Dated January 25, 2006 AMENDMENT NO. 1 TO PROSPECTUS SUPPLEMENT Dated July 24, 2007 Pricing Supplement No. 657 to Registration Statement No. 333-131266 Dated May 9, 2008 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2015 Floating Rate Senior Notes Due 2010 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2015 (the “fixed rate notes”) or the Global Medium-Term Notes, Series F, Floating Rate Senior Notes Due 2010 (the “floating rate notes” and together with the fixed rate notes, the “notes”) prior to the maturities thereof. The fixed rate notes offered hereby constitute a further issuance of, and will be consolidated with, the $1,500,000,000 aggregate principal amount of Fixed Rate Senior Notes Due 2015 issued by us on April 28, 2008.The fixed rate notes offered hereby will have the same CUSIP number as the previously issued Fixed Rate Senior Notes Due 2015 and will trade interchangeably with the previously issued Fixed Rate Senior Notes Due 2015 immediately upon settlement. Upon completion of this offering, the aggregate principal amount outstanding of all such Fixed Rate Senior Notes Due 2015 will be $3,500,000,000. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes”.In addition, we describe the basic features of the fixed rate notes in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities” and we describe the basic features of the floating rate notes in the section of the accompanying prospectus called “Description of Debt Securities —Floating Rate Debt Securities”, in each case subject to and as modified by the provisions described below. Fixed Rate NotesFloating Rate Notes Principal Amount: $2,000,000,000 Principal Amount: $2,000,000,000 Maturity Date: April 28, 2015 Maturity Date: May 14, 2010 Settlement Date Settlement Date (Original Issue Date): May 14, 2008 (Original Issue Date): May 14, 2008 Interest Accrual Date: April 28, 2008 Interest Accrual Date: May 14, 2008 Issue Price: 99.03%, plus accrued interest Issue Price: 100% Specified Currency: U.S. dollars Specified Currency: U.S. dollars Redemption Percentage Redemption Percentage at Maturity: 100% at Maturity: 100% Interest Rate: 6.00% per annum Base Rate: LIBOR Reuters (calculated on a 30/360 day count basis) Spread (Plus or Minus) Plus 2.10% Index Maturity: Three months Index Currency U.S. dollars (continued on the next page) (continued on the next page) Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. MORGAN STANLEY ABN AMRO CALYON CASTLEOAK COMMERZBANK CORPORATES & MARKETS DANSKE MARKETS DEUTSCHE BANK SECURITIES HVB MITSUBISHI UFJ SECURITIES MIZUHO SECURITIES USA INC. MORGAN KEEGAN RBC CAPITAL MARKETS RAMIREZ & CO., INC. SANTANDER INVESTMENT SCOTIA CAPITAL SUNTRUST ROBINSON HUMPHREY WELLS FARGO SECURITIES Fixed Rate Notes (continued)Floating Rate Notes(continued) Interest Payment Dates: Each April 28 and October 28, Initial Interest Rate: Base rate plus 2.10% (to be commencing on October 28, determined by the Calculation 2008 Agent on the second London Interest Payment Period: Semi-annual banking day prior to the Business Day: New York Original Issue Date) Minimum Denominations: $100,000 and integral Interest Payment Dates: Each February 14, May 14, multiples of $1,000 in excess August 14 and November 14, thereof commencing August 14, 2008 CUSIP: 61747YCE3 Interest Payment Period: Quarterly ISIN: US61747YCE32 Interest Reset Dates: Each Interest Payment Date Other Provisions: None Interest Reset Period: Quarterly Interest Determination Dates: The second London banking day prior to each Interest Reset Date Reporting Service: Reuters (Page LIBOR01) Business Day: New York Calculation Agent: The Bank of New York (as successor to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)) Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof CUSIP: 61746BDD5 ISIN: US61746BDD55 Other Provisions: None Supplemental Information Concerning Plan of Distribution On May 9, 2008, we agreed to sell to the managers listed below, and they severally agreed to purchase, the principal amounts of notes set forth opposite their respective names below at a net price of 98.63%, plus accrued interest,for the fixed rate notes and at a net price of 99.85%, plus accrued interest, if any, for the floating rate notes, each of whichwe refer to as the “purchase price” for the respective notes.The purchase price for the fixed rate notes equals the stated issue price of 99.03%, plus accrued interest, less a combined management and underwriting commission of 0.40% of the principal amount of the fixed rate notes and the purchase price for the floating rate notes equals the stated issue price of 100%, plus accrued interest, if any, less a combined management and underwriting commission of 0.15% of the principal amount of the floating rate notes. Name Principal Amount of Fixed Rate Notes Principal Amount of Floating Rate Notes Morgan Stanley & Co. Incorporated $1,680,000,000 $1,680,000,000 ABN AMRO Incorporated 20,000,000 20,000,000 Calyon Securities (USA) Inc. 20,000,000 20,000,000 CastleOak Securities, L.P. 20,000,000 20,000,000 Commerzbank Capital Markets Corp. 20,000,000 20,000,000 Danske Markets Inc. 20,000,000 20,000,000 Deutsche Bank Securities Inc. 20,000,000 20,000,000 HVB Capital Markets, Inc. 20,000,000 20,000,000 Mitsubishi UFJ Securities International plc 20,000,000 20,000,000 Mizuho Securities USA Inc. 20,000,000 20,000,000 Morgan Keegan & Company, Inc. 20,000,000 20,000,000 RBC Capital Markets Corporation 20,000,000 20,000,000 Samuel A. Ramirez & Company, Inc. 20,000,000 20,000,000 Santander Investment Securities Inc. 20,000,000 20,000,000 Scotia Capital (USA) Inc. 20,000,000 20,000,000 SunTrust Capital Markets, Inc. 20,000,000 20,000,000 Wells Fargo Securities, LLC 20,000,000 20,000,000 Total $2,000,000,000 $2,000,000,000 PS-2 With respect to notes to be offered or sold in the United Kingdom, each manager has represented and agreed (1) that it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by such manager in connection with the issue or sale of the notes in circumstances in which Section 21(1) of the FSMA does not apply to us, and (2) that it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by such manager in relation to the notes in, from or otherwise involving the United Kingdom. Each manager has agreed that it will not offer or sell any notes, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means any person resident in Japan including any corporation or other entity organized under the laws of Japan) or to others for the re-offering or re-sale, directly or indirectly, in Japan or to a resident of Japan except pursuant to an exemption from the registration requirements of, and otherwise in compliance with, the Financial Instruments and Exchange Law of Japan (Law No. 25 of 1948, as amended) and other relevant laws and regulations of Japan. Furthermore, each manager has agreed that it will not purchase, deliver, offer or sell the notes or possess or distribute offering material in relation to the notes in any jurisdiction if such purchase, delivery, offer or sale or the possession or distribution of such offering material would not be in compliance with any applicable law or regulation or if any consent, approval or permission is needed for such purchase, delivery, offer or sale or the possession or distribution by such manager or for or on behalf of us unless such consent, approval or permission has been previously obtained. Mitsubishi UFJ Securities International plc is not a U.S. registered broker-dealer and, therefore, to the extent that itintends to effect any sales of the notes in the United States, it will do so through one or more U.S. registered broker-dealers as permitted by NASD regulations. United States Federal Income Taxation The fixed rate notes will be treated as part of the same “issue” as the Fixed Rate Senior Notes Due 2015 issued by us on April 28, 2008 for U.S. federal income tax purposes. Accordingly, for U.S. federal income tax purposes, the issue price of the fixed rate notes will be deemed to be 99.876% of the principal amount and the issue date of the fixed rate notes will be deemed to be April 28, PS-3
